Case 19-14951-mdc      Doc 27    Filed 11/05/19 Entered 11/05/19 10:35:20          Desc Main
                                 Document     Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:
          PATRICIA ANN MOORE MARTINEZ                             NO. 19-14951 MDC
                                                                  CHAPTER 7

        TRUSTEE'S MOTION TO HOLD RAMON MARTINEZ IN CONTEMPT
      FOR VIOLATION OF THE AUTOMATIC STAY [11 U.S.C. §362(a)] AND OF
   THE OBLIGATIONS OF A CUSTODIAN OF ESTATE PROPERTY [11 U.S.C. §543]

    1. Movant is Lynn E. Feldman, Trustee of the Bankruptcy Estate of Debtor, Patricia
 Ann Moore Martinez.
    2. Respondent is Ramon Martinez, who resides in Premises at 1431 S. Broad
 Street, Philadelphia, PA.
    3. Debtor and Respondent are the owners of the So. Broad Street Premises; titled
 as tenants by the entireties.
    4. Debtor and Respondent are parties to an action in Divorce filed prior to the
 Debtor's Petition for Relief, pending in the Court of Common Pleas of Philadelphia, PA,
 Case No. 019088442 ("Divorce Action").
    5. Debtor has been aware of the Debtor's bankruptcy filing since the case inception;
 and certainly since the appointment of Trustee.
    6. In the Divorce Action, the parties thereto seek equitable distribution of marital
 property, including the Premises.
    7. Debtor is claiming "federal" exemptions under 11 U.S.C. §522(b)(2).
 Accordingly, Debtor's interest in marital property, including the Premises, is property of
 the Bankruptcy Estate ("Estate Property'). [11 U.S.C. §541]
    8. Respondent has retained possession of the Premises to the exclusion of all
 others including Debtor and Trustee.
    9. The Premises and other marital property is property of the Bankruptcy Estate that
 Trustee my sell , lease, or constructively use. [11 U.S.C. §363 (e), (f), (g), and/or (h)]
    10. Respondent has acted to obtain and retain exclusive possession of Estate
 Property and has continued to act to exercise control thereof.
    11. Respondent, despite exclusive possession has refused, and continues to refuse,
Case 19-14951-mdc       Doc 27   Filed 11/05/19 Entered 11/05/19 10:35:20           Desc Main
                                 Document     Page 2 of 3


 to pay on an obligation of he and Debtor, secured by a mortgage on the Premises, or
otherwise account for the value of his continued use and occupancy of the Premises;
thereby diminishing the equity value of the Premises.
    12. Debtor has failed to fairly cooperate with Trustee's efforts to market and sell the
Premises by, inter alia, interfering with the marketing and showing of the Premises by
Trustee's realtor, insisting upon unreasonable marketing and pricing of the Premises,
and failing to cooperate with Trustee's participation in the Divorce Action as is
necessary and proper with regard to equitable distribution of marital assets.
        a) There appears to be a PFA in favor of Debtor in the Divorce Action.
However, Debtor personally is not involved with the enforcement of Trustee's rights and
obligations and would have no direct contact with Respondent.
    13. Respondent has impaired, and continues to impair, the value of the Bankruptcy
Estate's interest in the Premises and marital property.
    14. Solely in consequence of Respondent's actions and inactions, Trustee has
incurred actual damages, expenses, including legal fees, loss of value of the Estate
Property, and other costs and expenses.
    15. Respondent's conduct is in willful violation of: (a) the automatic bankruptcy stay
[11 U.S.C. §362(a)(3); and (b) turnover of Estate Property [11 U.S.C. §543(a) and/or
(b)].
    WHEREFORE, Trustee seeks an Order against Respondent finding him in violation
of the Bankruptcy Code as set forth above and:
        a) Finding him in willful violation of the automatic stay and liable for the Trustee's
actual damages and losses including but not limited to diminution of the value of Estate
Property, court costs, legal fees and other expenses as may be incurred, along with
punitive damages , [11 U.S.C. 362(k)(1 )]; and/or
        b) Impose a surcharge upon Respondent's share of marital property, as the
same may be determined, to reimburse the Bankruptcy Estate of all amounts for which
Case 19-14951-mdc     Doc 27    Filed 11/05/19 Entered 11/05/19 10:35:20      Desc Main
                                Document     Page 3 of 3


 Respondent is held accountable and liable. [11 U.S.C. §543(c)(3)];
       c) As well as for such other relief as is just and equitable.



                                                         GERSHMAN LAW OFFICES PC

       Date: _ND~ · 5,w1°1

                                                                     rshman
                                                                For Trustee
                                                         610 York Road, Ste. 200
                                                         Jenkintown, PA 19046
                                                         215.886.1120
